
	

113 HR 4327 IH: To prohibit the Federal Energy Regulatory Commission from issuing certain decisions that will raise costs for ratepayers, and for other purposes.
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4327
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Sean Patrick Maloney of New York (for himself and Mr. Gibson) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the Federal Energy Regulatory Commission from issuing certain decisions that will raise
			 costs for ratepayers, and for other purposes.
	
	
		1.Prohibition against certain FERC decisions that will raise costs for ratepayers
			(a)Cost-Benefit analysisPrior to issuing a decision described in subsection (b), the Federal Energy Regulatory Commission
			 shall publish a cost-benefit analysis of such decision, including the
			 likely financial impact of such decision on ratepayers.
			(b)DecisionsThis section applies to any decision by the Federal Energy Regulatory Commission that will—
				(1)authorize the creation of a new capacity zone; or
				(2)affect the supply and demand curves or models used to determine prices at points in a capacity
			 zone.
				(c)ProhibitionIf the Federal Energy Regulatory Commission determines, through a cost-benefit analysis published
			 under subsection (a), that a decision described in subsection (b) will
			 raise costs for ratepayers, then the Commission may not issue such
			 decision.
			
